Mr. Justice Audrey
delivered the opinion of the court-
The appellee failed to amend its complaint within the time granted by the lower court and on motion of the defendant judgment was entered against the plaintiff for failure to prosecute its action. This judgment has been appealed *742from by tbe defendant because tbe conrt did not impose tbe costs on tbe plaintiff and be cites in support of bis appeal section 192 of tbe Code of Civil Procedure.
There is no provision in section 192 of tbe Code of Civil Procedure imposing on tbe court tbe duty of necessarily taxing tbe costs against tbe plaintiff for failing to prosecute an action wbicb was dismissed for abandonment.
Tbe judgment appealed from must be affirmed.